NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-4996-18

SAMY BOUTROS, individually
and as administrator ad
prosequendum of the ESTATE
OF NADIA ASSAD,

          Plaintiff-Appellant/
          Cross-Respondent,

v.

CHRISTOPHER S. COOK,
KRUSE ASSOCIATES, P.C., and
RICK WAGNER, A/E,

          Defendants,

and

SMITH-SONDY ASPHALT
CONSTRUCTION CO., INC.,
NICOLA GENCHI, P.E.,
STRAIGHT EDGE STRIPING,
ROBERT WALSH ASSOCIATES,
LLC, and ROBERT WALSH, P.E.,

     Defendants-Respondents/
     Cross-Appellants.
_______________________________
           Argued January 11, 2021 – Decided August 23, 2021

           Before Judges Messano, Suter, and Smith.

           On appeal from the Superior Court of New Jersey, Law
           Division, Hudson County, Docket No. L-1913-16.

           Francis X. Dorrity argued the cause for appellant/cross-
           respondent (Dorrity Law Office, attorneys; Francis X.
           Dorrity and Tracey A. Dorrity, of counsel and on the
           briefs).

           Richard J. Mirra argued the cause for respondent/cross-
           appellants Smith-Sondy Asphalt Construction Co. and
           Nicola Genchi, P.E. (Hoagland, Longo, Moran, Dunst
           & Doukas, LLP, attorneys; Richard J. Mirra, of counsel
           and on the briefs).

           William H. Mergner, Jr., argued the cause for
           respondent/cross-appellant Straight Edge Striping
           (Leary, Bride, Mergner & Bongiovanni, PA, attorneys;
           William H. Mergner, Jr., and Catherine McGlone, of
           counsel and on the briefs).

           Richard E. Snyder argued the cause for
           respondent/cross-appellants Robert Walsh Associates,
           LLC, and Robert Walsh, P.E. (Braff, Harris, Sukoneck
           & Maloof, attorneys; Elliott Abrutyn and Richard E.
           Snyder, on the briefs).

PER CURIAM

     Nadia Assad was struck and killed by a van driven by her co-worker

Christopher Cook as she walked to her car in the employee parking area of the

Dominick V. Daniels (DVD) Postal Process and Distribution Center in Kearny.


                                                                       A-4996-18
                                      2
Individually and as his wife's representative, plaintiff Samy Boutros filed a

negligence action against Cook and other defendants involved in the design, re-

paving, and striping of the recently renovated employee parking area.

      Plaintiff settled his claim with Cook, and other defendants were dismissed

before trial proceeded against Robert Walsh Associates, LLC, and Robert E.

Walsh individually (Walsh); Smith-Sondy Asphalt Construction Company and

its engineer, Nicola Genchi; and Straight Edge Striping (Straight Edge)

(collectively, defendants). The judge directed verdicts at the close of plaintiff's

case in favor of all defendants except Walsh. The jury unanimously found

Walsh was not negligent, and the judge denied plaintiff's motion for a new trial

as to all defendants.

      On appeal, plaintiff argues he is entitled to a new trial based on erroneous

rulings made by the judge, and because the court's "animosity towards

plaintiff['s] counsel coupled with its erroneous adverse rulings aggregated to

make the trial unfair."      Additionally, all defendants filed cross-appeals

challenging evidential rulings by the judge and denial of their pretrial motions

for summary judgment and various in limine motions; Walsh also cross-appeals

from the denial of his motion for a directed verdict at the end of plaintiff's case.




                                                                              A-4996-18
                                         3
      We have considered the arguments in light of the record and applicable

legal standards. We affirm on plaintiff's appeal and dismiss the cross-appeals

as moot.

                                        I.

      "A jury verdict is entitled to considerable deference and 'should not be

overthrown except upon the basis of a carefully reasoned and factually

supported (and articulated) determination, after canvassing the record and

weighing the evidence, that the continued viability of the judgment would

constitute a manifest denial of justice.'" Hayes v. Delamotte, 231 N.J. 373, 385–

86 (2018) (quoting Risko v. Thompson Muller Auto. Grp., Inc., 206 N.J. 506,

521 (2011)). "A trial court therefore grants a motion for a new trial only 'if,

having given due regard to the opportunity of the jury to pass upon the

credibility of the witnesses, it clearly and convincingly appears that there was a

miscarriage of justice under the law.'" Id. at 386 (quoting Crawn v. Campo, 136

N.J. 494, 511–12 (1994) (quoting R. 4:49-1(a))). We apply the same standard

on appeal. Risko, 206 N.J. at 522. However, "when evaluating the decision to

grant or deny a new trial, 'an appellate court must give "due deference" to the

"trial court's feel of the case."'" Hayes, 231 N.J. at 386 (quoting Risko, 206 N.J.

at 522).


                                                                             A-4996-18
                                        4
             Although an appellate court has a duty to canvass the
             record to determine whether a jury verdict was
             incorrect, that verdict should be considered
             "impregnable unless so distorted and wrong, in the
             objective and articulated view of a judge, as to manifest
             with utmost certainty a plain miscarriage of justice."

             [Kassick v. Milwaukee Elec. Tool Corp., 120 N.J. 130,
             135 (1990) (quoting Carrino v. Novotny, 78 N.J. 355,
             360 (1979)).]

"That is not to say, however, that we must accept the trial court's legal reasoning:

'[a] trial court's interpretation of the law and the legal consequences that flow

from established facts are not entitled to any special deference.'" Hayes, 231

N.J. at 386–87 (alteration in original) (quoting Manalapan Realty, LP v. Twp.

Comm. of Manalapan, 140 N.J. 366, 378 (1995)).

      Because plaintiff's new trial motion was predicated on alleged trial errors,

we set forth the standards of review guiding our consideration of th ose issues.

In selecting a jury, a trial court must see to it that the jury chosen is impartial ,

because "[t]he right to a fair and impartial jury is . . . 'fundamental'" to a fair

trial. Pellicer v. St. Barnabas Hosp., 200 N.J. 22, 40 (2009) (quoting Wright v.

Bernstein, 23 N.J. 284, 294 (1957)). "We have long relied on our trial court

judges to ensure that the selection of jurors is conducted in a manner that will

effectuate these rights[,]" recognizing when we conduct our review that the trial

judge "is vested with discretion." Id. at 40–41.

                                                                              A-4996-18
                                         5
      "In reviewing a trial court's evidential ruling, an appellate court is limited

to examining the decision for abuse of discretion." Hisenaj v. Kuehner, 194 N.J.

6, 12 (2008). A new trial is not warranted unless the trial court's evidentiary

ruling was "so 'wide of the mark' as to constitute 'a manifest denial of justice'

and an abuse of discretion." Id. at 25 (first quoting State v. Wakefield, 190 N.J.

397, 435 (2007)); and then quoting Verdicchio v. Ricca, 179 N.J. 1, 34 (2004)).

We apply a similar discretionary standard of review of the trial court's decisions

regarding the admissibility of expert testimony. See, e.g., Townsend v. Pierre,

221 N.J. 36, 52 (2015) ("The admission or exclusion of expert testimony is

committed to the sound discretion of the trial court." (citing State v. Berry, 140

N.J. 280, 293 (1995)).

      With respect to plaintiff's allegations of the trial judge's "animosity"

toward counsel and the judge's overall conduct of the proceedings, we have

made clear that

            [a] judge must "conduct [a] trial in a fair and impartial
            manner, without making remarks that might prejudice a
            party or which are calculated to influence the minds of
            the jury." A judge should never unfairly criticize or
            humiliate counsel, especially in front of the jury. A
            judge's failure to abide by these guidelines "can easily
            prejudice a jury since it conveys the opinion of the
            judge as to his [or her] belief or disbelief in one side of
            the case." Nevertheless, a trial court has wide
            discretion in controlling the courtroom and the court

                                                                              A-4996-18
                                         6
              proceedings. Alleged misconduct by a trial judge must
              be reviewed within the context of the entire record in
              order to determine whether it had prejudicial impact.

              [D.G. ex rel. J.G. v. N. Plainfield Bd. of Educ., 400 N.J.
              Super. 1, 25–26 (App. Div. 2008) (alterations in
              original) (emphasis added) (citations omitted).]

With these standards in mind, we first review the evidence adduced at trial.

                                         II.

         Ms. Assad was walking to her car in the employee parking area at the

DVD shortly before six o'clock on the morning of March 22, 2016, when Cook

struck her with his van. Police responded quickly, and, while she was alive

immediately after being struck, Ms. Assad expired hours later from a fractured

skull.

         Cook was arriving at work for the 7:00 a.m. shift; he had worked at the

DVD for 26 years and used the 800-car employee parking area daily. Cook was

looking for an available parking spot, as close to the entrance of the DVD as

possible. He testified that the lighting at the time "wasn't the greatest" and a lot

of people were in the parking lot as shifts were changing. Cook came to the end

of an aisle of parking spaces, referred to as Aisle 4, intending to make a left turn

and proceed to park in the next aisle to the left, Aisle 3. Instead of proceeding

out fully into Aisle A, part of a two-way circulation or collector roadway, and


                                                                              A-4996-18
                                          7
then down Aisle 3, without stopping Cook abruptly turned to his left — in

vernacular, "cutting the corner" — and struck Ms. Assad, who was crossing in

front of Cook's van.    A security camera captured the accident as it occurred,

and the video recording was played for the jury.

      Plaintiff's theory of liability against defendants centered on the design, re-

paving and striping of the employee parking lot that began in 2014; the project

was completed in the area of the accident in late 2015, several months before

the accident. The United States Postal Service (USPS) hired Walsh as the design

engineer for the project, and he prepared a series of plans for Smith-Sondy,

which the USPS hired as general contractor for the project.            Smith-Sondy

subcontracted the task of striping the parking lot to Straight Edge.

      All defendants moved for summary judgment before trial. A judge, who

was not the trial judge, denied those motions. His oral decision indicated that

for summary judgment purposes he rejected defendants' arguments regarding the

inadequacy of the opinions rendered by plaintiff's experts, or that any failure to

provide certain markings, striping or signage could not have proximately caused

the accident.1


1
  The judge entered three orders, one for each defendant. Although denying
Smith-Sondy's motion, the order indicated the judge granted summary judgment


                                                                              A-4996-18
                                         8
      Louis A. DiGeronimo, an architect, testified as plaintiff's expert in the

safe design of a parking lot. He explained that a DVD employee leaving the

building would first use a striped crosswalk to cross a road used by USPS trucks

and continue down a pedestrian path over a bridge before entering the employee

parking lot. DiGeronimo testified that after leaving the DVD building, Ms.

Assad took this route and then walked across Aisle A before Cook's van struck

her as it made a left turn at the end of Aisle 4. DiGeronimo explained that while

the original parking lot had diagonal parking, accessible from one-way traffic

lanes, the new design by Walsh had perpendicular parking accessible from aisles

with two-way traffic.

      DiGeronimo criticized the lack of marked pedestrian crosswalks in the

parking lot "to visually guide the pedestrian and alert . . . the vehicle traffic that

this was a pedestrian area." In addition, he noted that there were no markings

for pedestrians in Aisle A, and the road did not have a center dividing line

indicating two-way traffic.

      DiGeronimo concluded that Walsh breached his duty of care because the

design plan "failed to comply with pedestrian safety standards" in the USPS




to Genchi individually, but that he "remain[ed] a defendant in his capacity as a
professional."
                                                                                A-4996-18
                                          9
project design guidelines.    In addition, Walsh failed to provide adequate

pedestrian safety measures to warn postal employees that a new parking lot

design had "radically changed . . . the preexisting traffic pattern." Finally,

DiGeronimo opined that Walsh failed to inspect the completed work to ensure

his design for striping and road markings in the revised drawings had been fully

implemented.

      Michael Scarano testified for plaintiff as an engineering expert.

According to Scarano, when designing the reconstruction of an employee

parking lot with a large amount of foot traffic, a design engineer must consider

the safety of both pedestrians and drivers. In addition, Walsh's contract with the

USPS required that he take all proper precautions to protect the safety of postal

service employees.

      Scarano testified that there were no "visual cues," such as a stop sign at

the end of the parking aisle, as he had seen "in similar circumstances on many

other . . . pedestrian crossing[s]" whenever there was a new traffic pattern.

These cues included a clearly delineated pedestrian crosswalk and broken

yellow lines in a collector roadway, such as Aisle A, indicating two-way traffic.

Even though the collector roadway in the employee parking lot at the DVD, i.e.,

the predecessor to Aisle A, always handled two-way traffic, Scarano concluded


                                                                            A-4996-18
                                       10
that Walsh's design "greatly increased the risk to pedestrians . . . when

compar[ed . . . to] the prior condition." Probably the most significant change,

according to Scarano, was that

            [y]ou [previously] had one-way aisles in the vicinity of
            the accident and they were changed to two-way aisles.
            Which now doubles the risk of any individual standing
            at any location within those aisles. You basically now
            have traffic coming from two directions instead of one.

                   Combined with that, for someone who would
            have been used to the parking lot as it was before and
            now coming into the parking lot with all these two-way
            aisles, this presents a significantly increased risk as a
            pedestrian must now face the risk of vehicular traffic
            from both directions.

Of course, Cook's van did not strike Ms. Assad in a parking aisle, but rather

before she entered an aisle.

      Scarano added the lack of stop signs and lettering, no pedestrian

crosswalks, and no signs indicating there was a new traffic pattern "[we]re all

contrary to sound design engineering principles for a facility" of DVD's size.

Scarano opined that due to the lack of "sufficient arrows and traffic directory

signage, the risk of error and confusion [wa]s significantly increased"

everywhere in the lot.

      Lee D. Klein testified for plaintiff as an expert in traffic engineering. Prior

to reconstruction, the parking lot had angled parking spaces and one-way drive

                                                                              A-4996-18
                                        11
aisles with directional arrows; any two-way traffic was noted by a yellow center

line. With the new design, once a pedestrian entered the main parking area and

aisles, there was no identified path, and no pedestrian crosswalk in the area

where the accident occurred. There was no marking on Aisle A indicating two-

way traffic. In Klein's opinion, due to the volume of traffic and the angle of

intersection between the aisles and the circulation road, "it would be

recommended to provide visual cues for a driver . . . to direct them to stay to the

right of the double yellow line" in Aisle A. He added that "[n]ot only do

crosswalks provide visual cues for . . . pedestrians, but [they] also provide[]

visual cues for . . . driver[s] to realize that this is a place where pedestrians could

be cross[ing.]"

      According to Klein, the three basic failures of the parking lot design were

the lack of pedestrian crosswalk striping, the lack of center yellow striping , and

a lack of two-way directional arrows. This created an unsafe and hazardous

condition in the parking lot due to a lack of visual cues for both drivers and

pedestrians.

      Plaintiff's evidence included other witnesses, as well as short deposition

readings from Walsh, Barry Huston, Smith-Sondy's manager for the DVD

repaving project, and Andrew Altobelli, the owner of Straight Edge. As noted,


                                                                                A-4996-18
                                         12
the judge granted motions for directed verdicts as to the latter two defendants;

he denied a motion made by Walsh.

        Huston testified live as a defense witness. He described changes that were

made to some of the initial plans drawn by Walsh during conferences with the

general manager of the DVD. Huston documented some of these in his work

logs.

        Walsh testified that he had designed hundreds of parking lots in his thirty-

five-year professional career.       He submitted a proposed design for the

reconstruction of the DVD lot in December 2014 with perpendicular parking on

both sides of two-way traffic aisles. The plan's notes reflected that "final

proposed striping layout shall be approved by [the USPS] prior to proceeding

with the work." The USPS finally approved the final striping plan in August

2015, and that was reflected on a revised site plan Walsh identified at trial.

        Walsh said the traffic aisles contained stop bars painted on the ground

rather than stop signs because the entire lot was paved and had no landscaping

on a raised island where a sign could have been erected. Paving the entire lot

was done to make snow removal easier, and the USPS design criteria did not

require stop signs, crosswalks or center lines in traffic aisles. As a result of the

project meetings and feedback, Walsh revised his drawings again.                 The


                                                                              A-4996-18
                                        13
circulation roadway, which included Aisle A, was made wider for easier turning

as vehicles exited the parking aisles. All striping was completed by the end of

September 2015.

      James Peter Quinn, a professional engineer, testified as an expert for

Walsh. He opined that the repaved, restriped lot was safer than the previous

parking lot. Quinn also testified that design standards did not require a marked

crosswalk for pedestrians, or a painted center line in the circulating roadway or

parking aisles, nor was there any need for additional signage.

      The jury returned a unanimous no cause verdict after deliberating for

approximately three hours, some of which was consumed by arranging for the

jurors to view again the surveillance video footage.

                                        III.

      We address the alleged trial errors that plaintiff claims "clearly and

convincingly" demonstrate the directed verdicts and the jury's no cause verdict

as to Walsh were "miscarriage[s] of justice under the law." R. 4:49-1(a).

Jury Voir Dire

      In his preliminary instructions to the jury venire, the judge explained how

plaintiff had settled his claim against Cook, who was no longer a defendant at

trial. Twice, he told prospective jurors, "plaintiff claimed that . . . Cook was the


                                                                              A-4996-18
                                        14
cause of the accident." (emphasis added).        There was no objection from

plaintiff's counsel. The next day, when a new venire panel arrived, the judge

more appropriately said, "plaintiff claimed . . . Cook was one of the causes of

the accident but before the trial, Mr. Cook settled with the plaintiff." (emphasis

added). It does not appear that plaintiff raised this as an issue when he moved

for a new trial, but, in any event, he now claims the judge implied that only

Cook, and not the remaining defendants, could be liable. The argument lacks

sufficient merit to warrant discussion in a written opinion. R. 2:11-3(e)(1)(E).

      Over defendants' objection, the judge agreed to permit the admission of

two autopsy photos at trial, even though the cause of Ms. Assad's death was not

disputed. Over plaintiff's objection, the judge said he would show them to

prospective jurors to "make sure, based upon their review, they still can be fair

and reasonable and unbiased and make a decision without sympathy, passion, or

prejudice." He then told the panel:

            As part of this trial, we're going to show you some not
            very pleasant photographs. . . . For lack of a better
            description. They are not pleasant. We're going to
            show you photographs and we are going to ask you
            point-blank whether you can decide this case based
            upon the facts and the evidence and put aside any
            sympathy you may have for the plaintiff that you
            develop as a result of seeing these pictures. That's why
            we ask you that question.


                                                                            A-4996-18
                                       15
                   When I call you up and show you the pictures,
            that's what I will ask you. I will say: Can you judge
            this case fairly and impartially without sympathy in
            light of these pictures?

      As he did when he moved for a new trial, plaintiff claims this implied he

intended to play to jurors' sympathy. In denying the new trial motion, the judge

noted it was plaintiff who sought to admit the photos, and the procedure he used

was effective, because he excused some jurors who said they were unable to

judge the case fairly after seeing the autopsy photos. This argument also

requires no further discussion. R. 2:11-3(e)(1)(E).

In Limine Rulings on Plaintiff's Experts

      Plaintiff argues the trial court erred, both procedurally and substantively,

by precluding or restricting his experts' testimony. Specifically, he asserts the

judge erred in limiting the experts' ability to testify regarding proximate cause,

and in barring entirely the testimony of William Gulya, the principal of an

excavation and construction firm, who the judge ruled was not qualified to

testify as an expert on any relevant issue. Plaintiff contends these rulings

prevented him from establishing a prima facie negligence case against Smith-

Sondy and Straight Edge.

      Prior to the start of trial, defendants filed in limine motions challenging

the admissibility of all plaintiff's experts' opinions as net opinions. The judge

                                                                            A-4996-18
                                       16
partially granted the motions as to DiGeronimo, Scarano and Klein, ruling only

that they could not testify as to proximate cause regarding the actual accident.

He explained:

            They can't offer an opinion that they would have
            followed the line or would have followed the crosswalk
            . . . . It's not within the purview of their expertise.
            However, they can give an opinion about why parking
            . . . lots are stripped [sic]. . . .

                   The same thing with the crosswalk. . . . [Y]ou
            can't say for certain that every individual who walks
            across the street is going to stay within the parameters
            of those four lines, the rectangle, the crosses. However,
            you can say this is a general guide to the public as to
            where they should cross safely. And it's also notice to
            the driver . . . [to] be wary of pedestrians walking in
            that crosswalk. So they can't say the person wouldn't
            have made the turn or they can't say the person would
            have used the crosswalk. But they can say the basic
            function of stripping [sic] is to try to mold or guide
            people to operate safely and walk safely through
            parking lots and that the guidance wasn't there and as
            the result of a lack of guidance, the person wasn't
            guided to drive carefully or wasn’t guided to cross the
            street carefully. . . . So that's the limit of their
            proximate cause. So Klein, Scarano, DiGeronimo may
            all testify within these parameters.

      The issue arose again briefly during trial, when the judge ruled that

DiGeronimo could not testify as to causation, noting the expert said in his

deposition that causation was not within the scope of his opinion. The judge

again explained, "[A]ll the experts . . . c[an] testify as to why, based upon

                                                                          A-4996-18
                                      17
engineering principles, stripes are put on the ground. That's their job. But they

can't say what Mr. Cook's behavior would or would not have been had the stripes

been there."

       The judge also granted defendants' in limine motion as to Gulya,

concluding he was not qualified to testify as an expert because he lacked any

               special knowledge, education, skill, experience, or
               training. He is not an architect. He is not an engineer.
               His expert[ise] [sic] appears to be related to
               construction sites and construction projects, be it
               OSHA2 compliance or performance of the contract as
               per the plans, but he is involved with construction sites.
               This is not a construction site. . . . Construction wasn't
               [sic] done. The theory of liability is the stripping [sic]
               or lack of stripping [sic] and he has no expertise in that
               area.

                      We don't need . . . his expertise to testify that the
               plans had an arrow and the arrow wasn't drawn. It's not
               needed. His special knowledge or skill doesn't assist
               the jury in their fact-finding duties, so I am striking him
               as an expert for that reason.

       Plaintiff renewed his request for Gulya to testify during trial, citing the

prejudice occasioned "by the absence of . . . testimony from a . . . contracting

expert." Specifically, at that point, plaintiff wanted Gulya to testify regarding




2
    Occupational Safety And Health Act, 29 U.S.C. §§ 651 to 678.
                                                                              A-4996-18
                                           18
the contractor defendants' failure to photograph the preexisting condition of the

parking lot.3 The judge denied the request.

      Plaintiff cited the exclusion of Gulya as a witness when he moved for a

new trial. The judge noted that Gulya's opinions were based primarily on OSHA

standards, "which w[ere] in no way applicable to the case, because the accident

did not occur on a construction site. Gulya was not an accident reconstruction

expert, nor was he a human factors expert or engineer." In denying plaintiff's

motion for a new trial, as to plaintiff's other experts, the judge wrote that their

testimony

            only established that the [d]efendant "stripers" (Smith-
            Sondy and Straight Edge Striping) failed to paint
            arrows on the new asphalt at a location [that was] in no
            way related to the occurrence of . . . Cook's car striking
            [p]laintiff.4 There was no miscarriage of justice. The

3
  Plaintiff sought to imply that defendants failed to follow Walsh's plans, which
indicated in notes that the existing striping should be photographed and, unless
modified by the USPS, the repaved lot should be similarly striped. Prior to the
repaving project, the lot had a center line denoting two-way traffic in the
circulating road, including Aisle A. However, as defendants repeatedly pointed
out, the note made little sense because the original plan from Walsh retained the
"herringbone" parking pattern in one-way parking aisles; the new plan adopted
two-way traffic parking aisles with perpendicular parking spots. Thus, a pre -
repaving photograph showing the then-existing striping would have been
irrelevant.
4
  This was a reference to plaintiff's claim that directional arrows in Aisle A
demonstrating two-way traffic were supposed to be painted according to Walsh's


                                                                             A-4996-18
                                       19
            [d]efendant "stripers" were contractually obligated to
            paint lines and arrows on new asphalt per the plans
            prepared by [Walsh]. Subsequent to completion of
            their contractual obligation to "paint," they had no duty
            to abate hazardous conditions allegedly created by a
            design deficiency in the plans.

      Plaintiff initially argues that the trial judge erred in excluding and limiting

the expert testimony by way of an in limine motion after the motion judge had

earlier denied defendants' summary judgment motions on similar grounds.

However, "an order denying summary judgment is not subject to the law of the

case doctrine because it decides nothing and merely reserves issues for future

disposition." Gonzalez v. Ideal Tile Importing Co., 371 N.J. Super. 349, 356

(App. Div. 2004), aff'd on other grounds, 184 N.J. 415 (2005); see Blunt v.

Klapproth, 309 N.J. Super. 493, 504 (App. Div. 1998) ("Denial of summary

judgment preserves rather than resolves issues; therefore, later reconsideration

of matters implicated in the motion, including the reasons in support of the

denial, are not precluded." (citing A & P Sheet Metal Co. v. Edward Hansen,

Inc., 140 N.J. Super. 566, 573–74 (Law Div. 1976))).




plans, but were not. However, in granting a directed verdict as to Smith-Sondy
and Straight Edge, the judge noted that the area where the arrows were to be
painted according to Walsh's plans was some distance away from where the
accident occurred. In other words, the absence of arrows could not have been a
proximate cause of the accident.
                                                                              A-4996-18
                                        20
      While plaintiff correctly notes that courts generally disfavor in limine

rulings on evidence questions, particularly where the motion seeks the exclusion

of expert testimony, a trial judge retains the discretion, in appropriate cases, to

rule on the admissibility of evidence pretrial. Seoung Ouk Cho v. Trinitas Reg'l

Med. Ctr., 443 N.J. Super. 461, 470–71 (App. Div. 2015). In Cho, we concluded

that the grant of the defendant's in limine motion brought the day before jury

selection was the equivalent of an untimely summary judgment motion. Id. at

471–72. Here, however, except for Gulya, the trial judge did not exclude

plaintiff's experts from testifying. He limited their opinions on proximate cause

as to the happening of this accident.5

      Before turning to the merits of the judge's decision to limit the expert

testimony, at the hearing on the in limine motion, the judge observed that

"plaintiff has offered no substantive opposition to the motions in limine relative


5
   To the extent plaintiff contends the judge should have conducted a Rule 104
hearing before ruling on the in limine motions, we note plaintiff never requested
such a hearing. We need not consider the argument. Nieder v. Royal Indem.
Ins. Co., 62 N.J. 229, 234 (1973). In any event, plaintiff's experts were all
subject to deposition and the trial judge had all the available discovery, thereby
obviating the need for a hearing. See Fairfax Fin. Holdings Ltd. v. S.A.C. Cap.
Mgmt., LLC, 450 N.J. Super. 1, 100 n.50 (App. Div. 2017) (finding no error in
the failure to conduct a Rule 104 hearing because the expert was examined at a
deposition and that deposition testimony was available to and considered by the
trial court at the time of its ruling).


                                                                             A-4996-18
                                         21
to the experts and would procedurally argue that these motions are dispositive

and therefore bought as late summary judgment motions. That's it right?"

Plaintiff's counsel answered affirmatively.     In other words, plaintiff only

opposed consideration of defendants' motion by arguing that Cho precluded

consideration. He did not argue the merits of defendants' request.

      Turning to the substance of plaintiff's arguments, "[t]he issue of causation

is ordinarily left to the factfinder." Townsend, 221 N.J. at 59 (citing Fleuhr v.

City of Cape May, 159 N.J. 532, 543 (1999)). Undoubtedly, there may be

instances where the issue of proximate cause is complex and requires special

expertise. In such circumstances, expert testimony is not only helpful for the

jury but also required. See, e.g., Quail v. Shop-Rite Supermarkets, Inc., 455

N.J. Super. 118, 135 (App. Div. 2018) (explaining that expert testimony was

necessary to explain "the chain of proximate cause" between an accident in the

defendant's store and the plaintiff's wife's death five days later). This was not

such a case. The judge permitted the testifying experts to explain fully why the

lot design and its absence of markings made for an unsafe condition; the only

thing he forbade was allowing plaintiff's experts to say those conditions

proximately caused this particular accident.




                                                                            A-4996-18
                                      22
      Plaintiff was not at all prejudiced by that limitation. The jury saw a video

recording of the accident and could easily relate its occurrence to the alleged

breaches in design. The expert testimony that was admitted at trial using the

plans as exhibits implicitly established plaintiff's claim, and the jury did not

need an expert to explain it. Moreover, plaintiff's inability to prove a prima

facie case against Smith-Sondy and Straight Edge had nothing to do with the

limit the judge placed on the experts' testimony.

      That leaves consideration of the judge's decision to exclude Gulya's

testimony.   To the extent the judge concluded Gulya lacked the requisite

expertise, we disagree. Although he may have lacked professional training,

Gulya's years of experience qualified him to opine about appropriate procedures

at construction sites and the duties of general and subcontractors. See N.J.R.E.

702 (noting expert may be qualified based on "experience"). However, we agree

the exclusion of Gulya as a witness was appropriate for another reason. See

Hayes, 231 N.J. at 387 (noting "it is well-settled that appeals are taken from

orders and judgments and not from opinions, oral decisions, informal written

decisions, or reasons given for the ultimate conclusion." (quoting Do-Wop Corp.

v. City of Rahway, 168 N.J. 191, 199 (2001))).




                                                                            A-4996-18
                                      23
      Gulya's was president of a trenching company that did excavation and

construction site preparation. In his report, Gulya stated that Smith-Sondy failed

to install "temporary warning signage such as slow[,] construction ahead" near

the area "where the work was incomplete." Gulya concluded in his report that

Smith-Sondy had "adequate and available resources to remedy and abate the

hazardous safety conditions that were obvious prior to and on the day of the . . .

accident."   The absence of striping created a "clearly recognizable known

dangerous condition to exist." He opined that Straight Edge failed to install

directional arrows in Aisle A, as indicated on Walsh's plans, and that Smith-

Sondy failed to inspect the striping for conformance with the design plan.

      In main support of these conclusions, Gulya's report cited the OSHA

regulations and manual that dealt with rules at construction sites. He cited

contractual provisions between the USPS and Smith-Sondy that imposed safety

at the worksite on the general contractor and sub-contractors. However, as the

judge noted, the portion of the parking lot where the accident occurred was

completed months earlier. There was no ongoing construction.

      Moreover, Gulya's opinions largely criticized the same design flaws that

plaintiff's other experts addressed. During his deposition, for example, Gulya

cited the lack of striped pedestrian walkways, "one-way signs," and double


                                                                             A-4996-18
                                       24
yellow lines for two-way traffic as violations of industry safety standards. There

was no underlying support for Gulya's claim that the contractors nevertheless

had independent duties to correct any unsafe condition after the work was

complete. While we disagree with the trial judge's rationale in barring Gulya

from testifying, we affirm his decision.

      Most importantly, the absence of Gulya's testimony did not prejudice

plaintiff because even had Gulya testified in accordance with his report, the

judge would have still properly granted directed verdicts in favor of Smith-

Sondy and Straight Edge. At his deposition, Gulya's main criticism of the two

contractors was their failure to paint directional arrows in Aisle A as indicated

by Walsh's plan. The absence of directional arrows in Aisle A as shown on the

plans could not have been a proximate cause of this accident. The trial judge's

order barring Gulya as a witness did not lead to an unjust result. R. 2:10-2.

Other Trial Rulings

      It is not clear that plaintiff raised these issues in support of his new trial

motion, but we address them, nonetheless.

      Defense counsel objected when plaintiff's counsel asked a police witness

if he had observed pavement markings in another lot at the DVD used

exclusively by the USPS trucks. The judge sustained the objection, although he


                                                                              A-4996-18
                                       25
permitted counsel to have the officer explain the path Ms. Assad traveled

through the truck lot to reach the employee parking lot.

      Plaintiff argues this was reversible error, because there was a marked

pedestrian crosswalk in the truck lot, but not in the employee lot, thereby

demonstrating a design flaw. We disagree. The sole issue was the condition of

the employee parking lot where the accident occurred.           More importantly,

plaintiff's experts repeatedly opined that the employee lot should have had a

marked pedestrian walkway, and during his testimony, Walsh acknowledged

that the striping in the truck lot preexisted the repaving of the employee lot and

was necessary because employees at that point traversed tractor-trailer traffic.

In other words, the jury was fully aware that the truck lot had a striped pedestrian

walkway and the employee lot did not.

      Plaintiff contends the judge prejudicially limited his attorney's use of

leading questions during Cook's direct examination. Plaintiff does not dispute

that the questions were grossly leading, but rather he relies on N.J.R.E. 611(c),

which provides:

            Leading questions should not be used on direct
            examination except as necessary to develop the witness'
            testimony. Ordinarily, leading questions should be
            permitted on cross-examination. When a party calls an
            adverse party or a witness identified with an adverse
            party, or when a witness demonstrates hostility or

                                                                              A-4996-18
                                        26
            unresponsiveness, interrogation may be by leading
            questions, subject to the discretion of the court.

According to plaintiff, even though he settled with Cook before trial, the leading

questions were appropriate because Cook was "an adverse party."

      "'[C]ontrol[ling] and manag[ing] the introduction of testimony' i s within

the discretion of the trial court, and '[its] decision . . . [is] conclusive unless

clearly erroneous as a matter of law.'" Capparelli v. Lopatin, 459 N.J. Super.

584, 609–10 (App. Div. 2019) (alterations in original) (first quoting Hall v. St.

Joseph's Hosp., 343 N.J. Super. 88, 107 (App. Div. 2001); and then quoting

Bosze v. Metro. Life Ins. Co., 1 N.J. 5, 10 (1948)). We need not get into the

technicalities of the evidence rule. The reality of the situation was that Cook

did not display any adversity during his testimony, and, while he could not recall

many things, he never demonstrated "hostility or unresponsiveness." N.J.R.E.

611(c).

      Plaintiff also fails to assert how he was prejudiced by any limitation

imposed by the judge. In fact, Cook described the very poor lighting in the

parking lot, the significant number of pedestrians exiting the DVD and entering

the parking lot, and that complaints about the situation had been brought to the

USPS's attention.



                                                                             A-4996-18
                                       27
Use of the Surveillance Video

      Plaintiff argues that he is entitled to a new trial because the judge abused

his discretion by not permitting him to play the surveillance video during direct

examination of his experts. We disagree.

      The issue first arose during DiGeronimo's direct testimony, when plaintiff

sought to play the video and have DiGeronimo comment on it. Defendants

objected, and the judge ruled that because DiGeronimo said at his deposition

that the video "played no role in the function he performed as an expert

reviewing the design plans of the parking lot," he could not refer to it in front of

the jury. The judge added: "[H]e didn't use the video in his analysis and ultimate

opinion. That's what he's saying. He's saying the plans are bad . . . . He's saying

the video didn't help me form my opinion that the plans were bad." Plaintiff

also sought to ask Klein about the video, but the court sustained defendants'

objection because Klein also said at his deposition that he did not rely on the

video in formulating his opinion.

      In denying plaintiff's motion for a new trial as to testimony regarding the

video, the judge reiterated that he correctly precluded plaintiff's experts from

reviewing it before the jury because they did not reference it in their reports.

The judge noted that "DiGeronimo even testified that his responsibility was not


                                                                              A-4996-18
                                        28
to review the video of the accident. Rather . . . to[] 'look at the design . . . as to

whether [the expert] performed in accordance with the standard of care.'"

      N.J.R.E. 703 provides: "The facts or data in the particular case upon

which an expert bases an opinion or inference may be those perceived by or

made known to the expert at or before the proceeding." The rule

             mandates that expert opinion be grounded in "facts or
             data derived from (1) the expert's personal
             observations, or (2) evidence admitted at the trial, or (3)
             data relied upon by the expert which is not necessarily
             admissible in evidence but which is the type of data
             normally relied upon by experts."

             [Townsend, 221 N.J. at 53 (emphasis added) (quoting
             Polzo v. Cnty. of Essex, 196 N.J. 569, 583 (2008)).]

As a result, "authorization for an expert to base his opinion on what he learns at

trial can sometimes excuse his failure to submit a report in advance thereof, and

may likewise justify permitting him to testify beyond the four corners of his

report[,] if he has submitted one." Biunno, Weissbard & Zegas, Current N.J.

Rules of Evidence, cmt. 6 on N.J.R.E. 703 (2021) (first citing State v. Labrutto,

114 N.J. 187, 205–06 (1989); and then citing Amaru v. Stratton, 209 N.J. Super.

1, 11–12 (App. Div. 1985)). Writing for our court in Amaru, Judge Michels

stated the proposition succinctly: "that an expert's testimony exceeds the scope

of written reports requested in discovery does not automatically bar that


                                                                               A-4996-18
                                        29
testimony from trial."     209 N.J. Super. 1, 12 (App. Div. 1985).          Whether

testimony exceeding the scope of an expert's report should be admitted at trial

is left to the sound discretion of the trial court. Conrad v. Robbi, 341 N.J. Super.

424, 441 (App. Div. 2001) (citing Ratner v. Gen. Motors Corp., 241 N.J. Super.

197, 202 (App. Div. 1990)); Nicholl v. Reagan, 208 N.J. Super. 644, 652 (App.

Div. 1986).

      Plaintiff does not dispute that the experts never reviewed the video in

preparing their reports; however, the video was in evidence at trial, and we see

no prohibition in allowing an expert witness to view it simply because it was not

cited in a report furnished in discovery or referenced during deposition. The

issue, however, is whether the experts would have offered proper testimony

while the video played. Pursuant to N.J.R.E. 702, "[e]xpert testimony is not

necessary to tell the jury the 'obvious' or to resolve issues that the jury can figure

out on its own." State v. Simms, 224 N.J. 393, 403 (2016) (quoting State v.

Nesbitt, 185 N.J. 504, 514 (2006)). "In other words, '[e]xpert testimony should

be limited to areas that are beyond the understanding of the jury.'"             Ibid.

(alteration in original) (quoting State v. Sowell, 213 N.J. 89, 102 (2013)).

      There was no dispute as to how the accident occurred in this case. If

plaintiff intended to have the experts explain what was obvious from the video,


                                                                               A-4996-18
                                         30
the testimony would have been improper. More importantly, the experts fully

explained their opinions for the jury, using Walsh's plans to demonstrate where

the shortcomings were and where the accident occurred. The jury saw the video,

and it could readily relate what was shown there to the experts' opinions. Even

if the judge mistakenly exercised his discretion in prohibiting any questioning

of the experts regarding the video, that error was harmless and was not a basis

for a new trial.

The Jury Charge

      At the charge conference, Walsh objected to the judge charging the jury it

could determine the requisite standard of care based on its common knowledge

and experience. See Model Jury Charge (Civil) 5.52(C), "Professional Liability

of an Architect/Engineer, Common Knowledge May Furnish Standard of Care"

(approved Nov. 1995). Plaintiff objected, claiming it was common knowledge

that a pedestrian walkway should be marked. The judge rejected that view:

"[S]triping on parking lots is not common knowledge to common lay-people.

So, they don't know whether or not a standard has been violated." The judge

charged the jury in accordance with subsection B of the model charge which

discusses the need for expert testimony to prove the appropriate standard of care.

In denying plaintiff's new trial motion as to the jury charge, the judge wrote:


                                                                            A-4996-18
                                       31
            Jury Charge 5.52[B] has been used in actions for
            personal injury against architects or engineers. There
            was a charge conference prior to jury instructions
            where [p]laintiff was put on notice [that] this charge
            would be given. There was no objection by [p]laintiff.
            The charge was appropriate under the facts of the case.

      Plaintiff argues that his motion for a new trial should have been granted

because the court erred by not charging the jury that the standard of care for

professional liability could be established by the jurors' own common

knowledge. We disagree.

      "In the exceptionally rare cases in which the common knowledge

exception applies, . . . an expert is not needed to demonstrate that a defendant

professional breached some duty of care 'where the carelessness of the defendant

is readily apparent to anyone of average intelligence.'" Cowley v. Virtua Health

Sys., 242 N.J. 1, 17 (2020) (quoting Rosenberg v. Cahill, 99 N.J. 318, 325

(1985)).   The Model Charge anticipates that, in certain cases, it may be

appropriate to charge the jury with both subsection B and C. The accompanying

note to the judge states:

                  Where there has been expert architectural
            testimony as to the standard of care but the standard is
            one which can also be determined by the jury from its
            common knowledge and experience, the jury should
            determine the standard of care after considering all the
            evidence in the case, including the expert architectural


                                                                          A-4996-18
                                      32
            testimony, as well as its own common knowledge and
            experience.

            [Model Jury Charges (Civil), 5.52, "Professional
            Liability of an Architect/Engineer" (approved Nov.
            1995).]

In this case, the issue involved whether a pedestrian crosswalk should have been

clearly delineated in an employee parking lot with more than 800 parking spaces

and multiple parking aisles. If such a crosswalk should have been delineated,

where it should have been located, and whether more than one was necessary

were issues beyond the ken of an average juror. Perhaps, as the judge noted,

most jurors would understand through their collective common knowledge the

need for crosswalks on busy streets they walked every day, but whether that was

required under professional standards of care at the DVD employee parking lot

was not.

Culture of Animosity

      In addition to these specific allegations of error by the judge, plaintiff's

overarching claim is that the judge displayed such animosity to his attorney that

the trial was manifestly unfair and a new one is warranted. Plaintiff does not

appear to have raised this issue as a basis for his new trial motion; however, as

noted below, plaintiff did seek a mistrial on this issue. We address the issue

applying an abuse of discretion standard. D.G., 400 N.J. Super. at 25.

                                                                            A-4996-18
                                      33
      The trial record patently reveals the highly contentious nature of the

proceedings. The judge, now retired, did a commendable job maintaining the

order and dignity of the courtroom, but only by frequently cautioning counsel,

who posed numerous objections, frequently and sarcastically spoke over each

other, interrupted the judge and were constantly at sidebar.6 We provide some

limited examples.

      During the direct examination of a police officer, one of the earliest

witnesses, a defense counsel asked at sidebar to see a copy of the officer's report

before it was shown to the witness. The following colloquy then took place:

            Plaintiff's counsel: Your Honor, this is bizarre.
            Everybody has these.

            Defense counsel: I don't care.

            Plaintiff's counsel: You be quiet for a moment.

            Defense counsel: Excuse me, you're not my father
            when you tell me what to do.

            Plaintiff's counsel: Well, you need a father.

            Defense counsel: I have a father.

            Plaintiff's counsel: Then you need another one.



6
   The contentious nature of the proceedings predated the trial. The deposition
transcripts in the record are marred by frequent and improper objections.
                                                                             A-4996-18
                                       34
The judge told the attorneys to "stop," and instructed plaintiff's counsel to show

the report to his adversary. After the sidebar ended, plaintiff's counsel told the

police officer that he had been requested to show the report to his opponent.

Defense counsel interjected that it was a court rule, not a request. The judge

then excused the jury and told the attorneys that their actions had required him

to be a "babysitter." After the jury returned, another sidebar took place, where

a different defense attorney accused plaintiff's counsel of placing photographs

of the accident scene on a table where the jury could see them. The court

excused the jury for the day, and told the attorneys:

                   I'm not going to do this for two weeks. . . . All
            right?    For the record, counsel, you pulled the
            photographs out and you put them at a [forty-five]-
            degree angle which is very viewable to the jury. . . .
            Maybe you didn't do it on purpose. Maybe you did. I
            don't know. . . . But the bottom line is this . . . . If this
            culture of animosity continues, I don't believe justice is
            going to be done. . . . So please, if the four of you can
            get together and work out your differences without the
            jury being involved and witnessing it, I think you're all
            going to be better off.

      During subsequent proceedings, the court told counsel, outside the

presence of the jury, that the jury had complained about the temperature in the

courtroom and the number of sidebars. As to the latter, outside the jury's

hearing, the judge said:


                                                                            A-4996-18
                                        35
            Can we please stop going over to that sidebar? They
            really can't stand it. . . . [W]e stand over there forever
            and they're sitting over there freezing.

                   I can't help with that one either, can I? But these
            are eight individuals you have chosen to resolve your
            dispute you're all having over this case and I suggest
            collectively you do what you can [t]o accommodate
            their concerns in order for justice to prevail.

      During a colloquy outside the jury's presence regarding a diagram he

intended to introduce, plaintiff's attorney commented that the court "made" him

show the exhibit to the defense, to which the judge replied: "Don't . . . put this

on me. . . . [T]he fact that you didn't do what you're supposed to do is not my

fault." Plaintiff's counsel responded, "I'm tired of being blamed by the [c]ourt

and I think it's inappropriate." The record indicates that the court responded,

"You (indiscernible)," and the judge then exited the courtroom.

      After trial resumed, and again outside the presence of the jury, plaintiff

asked for a mistrial based on the court "berating me in front of my clients on

two separate occasions." The judge denied the motion, stating he had not

berated counsel and the jury had not been present. Plaintiff's attorney stated that

the court should have admonished him in chambers rather than before his clients,

and he did "not wish to continue this case before [the judge]." The judge again

denied a motion for a mistrial.


                                                                             A-4996-18
                                       36
      After ruling plaintiff could not use the video during the testimony of his

experts, the court sustained a defense objection during redirect of Scarano when

plaintiff's counsel sought to reference the video. The judge then instructed the

jury that Scarano's testimony was limited to what was in his report, and "[w]hat

counsel attempts to do is ask questions outside the report, thus causin g the

objections. Okay? That's what this . . . two days of consternation is all about."

      On the following trial date, during plaintiff's redirect of Klein, the judge

again sustained an objection when plaintiff's attorney attempted to ask Klein a

question about the video. When counsel requested a sidebar, the judge replied,

"No, absolutely not. Continue your examination of your witness."

      During defendants' motion for judgment at the close of plaintiff's case, the

judge accused plaintiff's attorney of avoiding answering his questions, adding:

            Just like, for example . . . we told you at sidebar not to
            use the death certificate and you tried anyway, and then
            you put it down to give the jury the implication that the
            judge and defense counsel are just beating poor little
            you up, okay. So I think I'm asking very pertinent
            questions and you're deliberately not answering them
            because that's your style.

Plaintiff also points to the judge granting Walsh's objections during plaintiff's

summation about claims that his comments were a mischaracterization of the

evidence.


                                                                            A-4996-18
                                       37
      In Persley v. N.J. Transit Bus Operations, we held that the court did not

abuse its discretion in addressing a "recurring problem" that arose from attempts

by the plaintiff's attorney, during cross-examination of expert witnesses, to read

favorable portions of the reports of the plaintiff's experts "under the guise of

posing questions," after the witnesses stated that they had reviewed those reports

and that "it did not change their opinions." 357 N.J. Super. 1, 10 (App. Div.

2003). The court admonished the plaintiff's attorney at sidebar conferences to

refrain from this practice, and when he persisted, the court admonished him in

the presence of the jury. Ibid. In addition, the judge admonished the plaintiff's

attorney in the jury's presence for asking repetitive questions and questions

regarding matters not in dispute. Ibid.

      We held that in the overall context of the lengthy trial, none of these

incidents, individually or collectively, deprived the plaintiff of a fair trial. Ibid.

We did "not detect in the judge's demeanor any pervasive criticism of plaintiff's

counsel or undermining of plaintiff's case." Id. at 11.

      Here, except for the objections during summation, the rulings on which

were not accompanied by any comments by the judge, and the denial of a request

for a side bar, the only exchange plaintiff points to that took place in front of the

jury was the court's statement that plaintiff's attorney attempt to ask question s


                                                                               A-4996-18
                                        38
outside the expert's report caused objections resulting in "two days of

consternation." While this would have been better left unsaid, it was no worse

than the admonishments of the attorney that took place in front of the jury in

Persley. Cf. Mercer v. Weyerhaeuser Co., 324 N.J. Super. 290, 299–313 (App.

Div. 1999) (reversing where the trial judge imposed a ban on sidebar

conferences and chastised the attorney at length in front of the jury, including a

reference to the attorney's violation of the Rules of Evidence).

      Viewing the trial in its entirety, we cannot conclude the judge's demeanor,

comments, or rulings demonstrated prejudice toward plaintiff or his counsel

resulting in a miscarriage of justice.

      Affirmed. As a result, we dismiss the cross-appeals as moot.




                                                                            A-4996-18
                                         39